Title: From John Adams to Mercy Otis Warren, 2 February 1814
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy Feb. 2nd 1814

I send you a curiosity. Mr M Kean, is mistaken in a day or two, the final vote of Independence, after the last debate, was passed on the 2nd or third of July, and the declaration prepared, and signed on the 4th: What are we to think of history? when in less than 40 years, such diversities appear in the memories of living persons, who were witnesses.
After noting what you please, I pray you to return the letter; I should like to communicate it to Gerry, Paine, and Jefferson, to stir up their pure minds.
The unanimity of the nation in Independence, so modestly boasted now, by the tories, is too gross to impose upon all. With great Regard

John Adams